Case 4:19-cv-11358-SDD-DRG ECF No. 10 filed 08/19/19 " PagelD.4012 Page 1 of 28

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

AMY FLORES,

Plaintiff,
Case No. 2:19-cv-11358
VS Hon. Avern Cohn
Mag. David R. Grand
UNUM LIFE INSURANCE COMPANY

 

OF AMERICA,
Defendant.
Jacob Bender (P78743) K. Scott Hamilton (P4095)
Cooper & Bender, P.C. Dickinson Wright PLLC
Attorney for Plaintiff Attorney for Defendant
4153 Occidental Highway 500 Woodward Avenue, Suite 400
P.O. Box 805 Detroit, MI 48226
Adrian, MI 49221 (313) 223-3500

(517) 263-7884

 

DEFENDANT UNUM LIFE’S MOTION FOR
JUDGMENT ON THE ADMINISTRATIVE RECORD

Defendant Unum Life Insurance Company of America, by and through
counsel Dickinson Wright PLLC, hereby moves for entry of judgment in its favor
on the administrative record in this ERISA-governed action pursuant to the
procedures set out in Wilkins v. Baptist Healthcare Syst., Inc., 150 F.3d 609 (6

Cir, 1989).
Case 4:19-cv-11358-SDD-DRG ECF No. 10 filed 08/19/19. PagelD.4013 ” Page 2 of 28. i
In support of this Motion, Unum Life relies upon the argument and
authorities in its accompanying Brief exhibits to the Brief, and the Administrative
Record (filed under seal).
DICKINSON WRIGHT PLLC

By: /s/K. Scott Hamilton

K. Scott Hamilton (P44095)
Attorneys for Defendant

500 Woodward Avenue, Suite 4000
Detroit, MI 48226

(313) 223-3500
KHamilton@dickinsonwright.com

 

Dated: August 19, 2019

Certificate of Service

I hereby certify that on August 19, 2019, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system which will send notification of
such filing to the attorneys of record,

/s/K. Scott Hamilton

K. Scott Hamilton (P44095)
Dickinson Wright PLLC

500 Woodward Ave., Ste. 4000
Detroit, MI 48226-3425
313-223-3500
KHamilton@dickinsonwright.com

DETROIT 16344-316 1511629v1
Case 4:19-cv-11358-SDD-DRG ECF No. 10 filed 08/19/19 PagelD.4014 . Page 3 of 28°.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

AMY FLORES,

Plaintiff,
Case No. 2:19-cev-11358
“VS Hon. Avern Cohn
Mag. David R. Grand
UNUM LIFE INSURANCE COMPANY

 

OF AMERICA,
Defendant.
Jacob Bender (P78743) ) K. Scott Hamilton (P44095)
Cooper & Bender, P.C. Dickinson Wright PLLC
Attorney for Plaintiff Attorney for Defendant
4153 Occidental Highway 500 Woodward Avenue, Suite 400
P.O. Box 805 — _ Detroit, MI 48226 ©
Adrian, MI 49221 (313) 223-3500

(517) 263-7884

 

BRIEF IN SUPPORT OF DEFENDANT UNUM LIFE’S
MOTION FOR JUDGMENT ON THE ADMINISTRATIVE RECORD

 
Case 4:19-cv-11358-SDD-DRG ECF No. 10 filed'08/19/19° PagelD.4015 Page 4 of 28

TABLE OF CONTENTS

Page
TABLE OF AUTHORITIES ...0..cccccsecssetcsessccesecsercessesessseseneeseeesessesessesevesstaeseceees II
I, STATEMENT OF FACTS vo. cccccsessssssssscrsecscsscsecssesesessesessecsssecrssessaveeserenees 1
A. Introduction seeeeeseeceassesssccseeesseooaecotdecesseeeseesenteesenaecnssesee¢ususeenestesseneuseas 1
B. —_- Relevant Facts... ecscssensesseesenssensesecscersssesrecaessessecsaueecsevsesacesseues 1
1. The Plane. eee seeeesnes seseeseesaseavecurensensenscacenseaeaseneneees 1
2. Plaintiff's Claim for Benefits ....cccccsssssscscscssssssssssssssseesesessssssesn 2
TL. ARGUMENT ..o. cc cceccecssssescsresesecssssesseseensensvsesevstescsessecscessasesvaccanacnaeeseas 16
A. Procedures for Reviewing ERISA Claims........cccsccsecsssscssssssessens 16
B. The Standard of Review is the Arbitrary and Capricious
Standard .0.....:cccssessecssssescsresssscesssessenes esccaneeeeerenaenens seereeerenereeteneeenen 17
C. Unum ’s Decision Was Not Arbitrary and Capricious seeeneeses sevssseueees 20
THT. = CONCLUSION 0 eee ccececcssensesssseesesseessesesesseessesussecsesonssesseenavsuvsaeeeseaees 22
Case 4:19-cv-11358-SDD-DRG ECF No. 10 filed 08/19/19 PagelD.4016 Page 5 of 28

TABLE OF AUTHORITIES

Cases

Baker v. United Mine Workers of Am. Health & Ret. Funds, 929 F.2d 1140

(6 Cir, 1991) ecceccscssccseseccsessesssessssscsssesssesessesssesessscsesesessseeceesnescecassenensevavasey 20
Breland vy. Liberty Life Assur. Co. of Boston, 2016 WL 1132948 (E.D.

Mich., March 12, 2015)... cccsccssssessssessesevsecssssceresesessseesssesessesessesaesaeereneenss 19
Evans v. UnumProvident Corp., 434 F.3d 866 (6" Cir, 2006) ...c.ccccsssssscseseccnesvees 20
Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101 (1989)... ecssseesseenreveens 17
McClain v. Eaton Corp Dis. Plan, 740 F.3d 1059 (6" Cir. 2014). seveneesaeeeaeeeeaes 17, 20
Mellian v. Hartford Life and Ace. Ins. Co., 2016 WL 552723 (E.D. Mich.,

Feb. 12, 2016) wiccececcesccuccsesseesecscessecsscsseceessesseessscseeessesrseseseespsessnsatees 18, 19
Rice v. Sun Life & Health Insur. Co., 2014 WL 24046 at *5 (W.D. Mich.,

Jann, 2, 2014) ee eecesrenseeseeessesseesaeeeseceesessegeeeeeneessnseeaseensensestseenteesseneerenes 19
Schwahn vy, Guardian Life Ins. Co. of America, 626 F.3d 299 (6" Cir, 2010) ....... 20
Shields v. Reader’s Digest Ass'n, Inc., 331 F.3d 536 (6™ Cir. 2003) w.cccccseeseeen 20
Tikkanen v, Liberty Life Assur. Co., 31 F. Supp.3d 913 (E.D. Mich. 2014)........... 19
Wilkins v. Baptist Healthcare Sys., Inc., 150 F.3d 609 (6™ Cir. 1998) vce. 16
Williams v. Int’l Paper Co., 227 F.3d 706 (6" Cir, 2000) ...ccccccsecesesseesecsessseetens 20

ii
Case 4:19-cv-11358-SDD-DRG ECF No: 10 filed 08/19/19 _PagelD.4017_ Page 6 of 28

I. STATEMENT OF FACTS
A. Introduction

Plaintiff Amy Flores has sued Defendant Unum Life Insurance Company of
America for disability benefits under a plan governed by the Employee Retirement
Income Security Act (“ERISA”). Unum paid Plaintiff monthly benefits because
her back pain disabled her from performing the duties of her own occupation as a
nurse’s assistant, which frequently required lifting patients and equipment. Under
the Plan, Plaintiff was entitled to benefits beyond 24 months only if she was unable
to engage in any gainful occupation, as opposed to her own specific occupation as
a nurse. After considering all of her medical records, results of an independent
medical examination, the opinions of board-certified consulting physicians, and
vocational reviews, Unum determined Plaintiff was a able to engage in : other gainful
work, and therefore ended benefits after she had been paid beyond 24 months.

Unum’s decision was based on substantial medical evidence and the Plan’s
terms. Because Unum’s decision was not arbitrary and capricious, the Court
should enter judgment in Unum’s favor affirming Unum ’s administrative decision.

B. Relevant Facts
1. The Plan

Unum issued Plaintiff's employer, ProMedica Health Systems, Inc., group
policy number 510638007 (“the Plan”) on January 1, 2006. (Exhibit 1), Plaintiff

is a participant in the Plan. (R. 1, Complaint, 44).
Case 4:19-cv-11358-SDD-DRG ECF No. 10 filed 08/19/19 PagelD.4018 Page 7 of 28

The Plan defines “disability” for long term disability (“LTD”) benefits as
follows:
You are disabled when Unum determines that:
~ you are limited from performing the material and
substantial duties of your regular occupation due to
your sickness or injury; and
- you have a 20% or more loss in your indexed monthly
earnings due to the same sickness or injury.
After 24 months of payments, you are disabled when Unum
determines that due to the same sickness or injury, you are unable to

perform the duties of any gainful occupation for which you are
reasonably fitted by education, training or experience.

(Exhibit 1 at 32!) (bolded words are defined terms in the Plan). The Plan further
states “[w]e will stop sending you payments and your claim will end... after 24
months of payments, when you are able to work in any gainful occupation on a
part-time basis but you choose not to... ” (Exhibit | at 37).

“Gainful occupation” under the Plan means “an occupation that is or can be
expected to provide you with an income within 12 months of your return to work,
that exceeds... 80% of your indexed monthly earnings, if you are working; or
60% of your indexed monthly earnings, if you are not working.” (Exhibit 1 at 48).

2. Plaintiff’s Claim for Benefits

Plaintiff was employed by ProMedica as a critical care nursing assistant.

The physical demands of her occupation were “lifting 50 lbs. maximum, with

 

' The page number references are to the final digits of the Bates-stamp numbers j in
the lower right of each page of Exhibit 1,
Case 4:19-cv-11358-SDD-DRG ECF No. 10 filed 08/19/19 PagelD.4019 Page 8 of 28

frequent lifting/carrying up to 25 Ibs.,” “[f]requent prolonged standing/walking,”
“{ljift{ing], position[ing], push[ing] or transfer{ing] patients,” “[l]ift[ing] supplies
and equipment,” “[cJonsiderable reaching, stooping, bending, kneeling and
crouching,” and the need to “move frequently.” (AR? at 272) (Exhibit 2).
Plaintiff's weekly wage was $601.92. (AR at 76) (Ex. 2),

Plaintiff last worked in her occupation on December 17, 2015, when she left
because of back pain. She applied for short-term disability CSTD”) benefits,
which Unum paid beginning December 20, 2015 (AR at 84) (Ex. 2), based on
“lumbar radiculopathy” and “limited [range of motion] pain” that “radiates to [the
left] leg.” (AR at 51-52) (Ex. 2). Mary Beth Darling, a certified nurse practitioner,
stated Plaintiff was restricted from “lifting, standing or sitting for long periods of
time.” (AR at 51) (Ex. 2), Unum paid Plaintiff STD benefits through the
maximum benefit period, ending March 26, 2016. (AR at 351) (Ex. 2).

After the STD benefit period ended, Unum Life notified Plaintiff of her
ability to request long-term disability (“LTD”) benefits, which Unum approved

beginning March 19, 2016 at $1,529.78 per month. (AR at 376-79) (Exhibit 3).?

 

* “AR” refers to the Administrative Record which has been filed under seal. All
documents from the STD portion of the Administrative Record referred to in this
Brief are attached as Exhibit 2, filed under seal. Page references are to the last
digits of each Bates-stamped number. .

> All documents from the LTD portion of the Administrative Record | referred to in
this Brief are attached as Exhibit 3, filed under seal.
Case’ 4:19-cv-11358-SDD-DRG ECF No. 10 filed 08/19/19 ‘PagelD.4020 Page 9. of 28

Plaintiff had disc surgery on May 26, 2016 by Dr. Rakesh Patel with |
restrictions of “no driving or bend twist or pull and no lift over 5 pounds for six
weeks.” (AR at 421) (Ex. 3). On July 28, 2016, after examining Plaintiff, Dr.
Patel’s office visit note stated Plaintiff “should be able to resume [occupational]
duties on... 9/8/16.” (AR at 438) (Ex. 3).

On August 25, 2016 Unum called Plaintiff “to see if she was on target for
[return to work] on 9/8/16.” (AR at 440) (Bx. 3). Plaintiff “advised that she is
concerned and afraid about having to lift 300 pound patients,” but reported “that
she is about 50-75% better right now.” Jd.

On September 7, 2016, Plaintiff informed Unum she would not be returning
to work on September 8, and Unum requested updated medical records from her
physical therapist, Dr. Patel, and certified nurse practitioner Mary Beth Darling.
(AR at 448-50) (Ex. 3).

On September 7, 2016, Unum received a note from nurse Darling simply
saying she “agree[s]” that “patient not to return to work until she is evaluated by
the neurosurgeon [i.¢., Dr. Patel] on 9/27/16.” (AR at 452) (Ex. 3), Unum also
received on September 7, 2016 Plaintif’s physical therapy records from Total
Rehab. (AR at 454-509) (Ex. 3).

Dr. Patel provided his records (AR at 521-50) (Ex. 3), and an October 4,

2016 note saying Plaintiff “should be able to resume [occupational] duties
"Case 4:19-cv-11358-SDD-DRG ECF No. 10 filed 08/19/19 PagelD.4021  Page'10 of 28

. 10/27/2016” after a follow-up appointment on October 26, 2016. (AR at
563) (Ex. 3). Dr. Patel thereafter provided more records (AR at 610-11), including
a November 2, 2016 letter stating:
I had the pleasure of seeing Amy J. Flores on 11/2/2016.

OK OR

Amy should be able to resume duties as follows:
One week 8 hours a day for 4 days, and then resume to
normal schedule of 3 days 12 hours
Restrictions: None.

(AR at 613) (Ex. 3).

On November 2, 2016, Plaintiff told Unum in a phone call “that she saw her
[attending physician, Dr. Patel] today and that he reviewed her MRI with her.”
She told Unum that Dr. Patel “advised that he cleared her to freturn to work] with
no [restrictions or limitations from the visit today.” (AR at 614) (Ex. 3). The
Unum representative told her “that since she v was cleared to [return to work] as of
the office visit” on November 2, 2016, “her benefits will be [paid] through today
and [Unum] will close her claim.” /d. Ina November 4, 2016 letter to Plaintiff,
Unum confirmed that benefits would end on November 13. (AR at 621-25) (Ex.
3).

Plaintiff called Unum the morning of November 4, 2016 to “advise[ ] that
she coughed last night [i.e, 11/3/ 16] and she felt something pull in her back so she
went to the ER room.” (AR at 637) (Ex. 3), Plaintiff said the ER “provided a note

keeping her out of work till 11/10/16,” and Unum told her that it had already
Case 4:19-cv-11358-SDD-DRG ECF No. 10 filed 08/19/19 PagelD.4022 Page 11 of 28

agreed to pay “her through 11/13/16 with the release to [return to work] 11/14/16.”
Id.

On November 4, 2016 Unum received the medical records of Dr. Jacob
Martinez, Plaintiffs family physician, who wrote that “[t]his patient has a surgeon
[Dr. Patel] who will release her if they feel appropriate.” (AR at 639-57). Dr.
Martinez identified no restrictions on his November 2, 2016 disability status
update report to Unum, and in response to “the duration of” any “restrictions and
limitations,” answered “Back Surgeon’s [i.e., Dr. Patel’s] discretion.” (AR at 645)
(Ex. 3). |

On November 9, 2016, Dr. Patel sent Unum a form note simply saying
Plaintiff “May Not Return to Work,” and her expected return date would be
“[alfter her next scheduled” visit on November 30 following a November 17 MRI.
(AR at 711-12) (Ex. 3). Dr. Patel also submitted updated records to Unum. (AR at
715-21).

Dr. Patel wrote a letter on November 30, 2016 saying:

Amy J. Flores was seen in our clinic on 11/30/2016

Any should be able to resume duties on... 12/1/16. She has no
restrictions aside from sitting breaks as needed for lumbar pain.

(AR at 740) (Ex. 3). Plaintiff spoke with Unum by phone after that appointment,

saying “she was cleared to return to work tomorrow.” (AR at 741) (Ex. 3). Dr.
Case 4:19-cv-11358-SDD-DRG “ECF No. 10. filed 08/19/19 . PagelD.4023 - Page 12 of 28

Patel provided the office notes of his November 30, 2016 examination, which said
in part:

She denies any new numbness/tingling/weakness. She reports that she
has predominately back pain which has improved with her home
exercise program over the last couple of weeks. The radiation of pain
into her right buttocks is now gone. She does not have any symptoms
in her bilateral lower extremities.
5/5 strength to bilateral hip flexor, knee extensor, tibialis anterior,
plantar flexor, and extensor/flexor hallus longus.... No pain with
internal/external rotation of the bilat[eral] hips.

* ok * .
We are pleased overall with her progress and lack of radicular
symptoms. For her back pain we encouraged her to participate in
physical therapy for core strengthening.

7K OK

We also provided her with a return to work note today.

(AR at 749-50). Ex. 3).

On December 14, 2016, Plaintiffs entire medical file was reviewed by
medical consultant Dr. Peter Kouros, D.O., who wrote a report (AR at 763-65) (Ex.
3) that concluded:

The sum of the clinical and functional information in the file is most
consistent with the absence of [restrictions and limitations] that would
have precluded the insured from performing her occupational
demands after a limited recovery period of 6-12 weeks after
uncomplicated L5/51 discectomy performed on 5/26/16. The insured

" reported:an exacerbation after coughing on 11/3/16, but there were no
associated findings that correlated with impairment due to this event.
The office notes most recently documented the absence of neurologic
deficits.

(AR at 764) (Bx. 3).
Case 4:19-cv-11358-SDD-DRG ECF No. 10 filed 08/19/19 PagelD.4024 Page:13-of 28°

The next day, December 15, 2016, Dr. Patel responded to Dr. Kouros’
earlier inquiry to him whether in his opinion Plaintiff was “able to perform [her]
occupational demands [of exerting 20-50 pounds, frequent standing, walking,
reaching, handling, fingering and occasional stooping] on a full-time basis.” Dr.
Patel answered “From a spine perspective patient is structurally OK,” but he
“would recommend she have a function compatibility test done.” (AR at 769-70)
(Ex. 3.).

Following Dr. Patel’s recommendation, and despite the fact that Dr. Patel
had cleared his patient to return to her normal occupation, Unum arranged a
Functional Capacity Examination (“FCE”) on December 28, 2016. (AR at 992-96
and 999-1000) (Ex. 3). The FCE report was issued January 27, 2017 (AR at 1011-
1033) (Ex. 3).

Dr. Kouros reviewed the FCE report and concluded that “based on the FCE
results that indicated adequate effort and the absence of information to the
contrary, it is clinically reasonable that the insured is limited to performing at a
light level of work as defined by the DO[L] on a full-time basis.” (AR at 1036-
50, .

In light of the FCE and Dr. Kouros’ opinion, on January 30, 2017 Unum told
Plaintiff it was re-opening her LTD claim and continued paying benefits. (AR. At

1049-51) (Ex. 3).
Case 4:19-cv-11358-SDD-DRG ECF No. 10 filed:08/19/19° PagelD.4025 Page 14.0f 28°

On February 20, 2018, Plaintiff had disc fusion surgery. (AR at 1458-63)
(Ex. 3). Dr. Patel noted as of March 7, 2018 Plaintiff “is not currently taking
narcotic pain medication,” has “weaned off all narcotic medications,” and “is
walking.” (AR at 1458) (Ex. 3). Her “right SI joint pain has improved by 50%,”
and she had no new “numbness, tingling, pain, or weakness of the lower
extremities.” /d. As of April 4, 2018 Plaintiff stated “that she is doing weil,” and
that her pain has improved in comparison to preoperatively.” (AR at 1459) (Ex. 3),
On April 18, 2018, Dr. Patel reported he was “pleased with the patient’s progress
at this time.” (AR at 1461) (Ex. 3).

On June 28, 201 8, a Unum representative told Plaintiff “we do not have any
current [medical] providers giving any [restrictions or limitations],” and asked if
she had any other providers, to which she said “no,” (AR at 1610) CEx. 3).

On July 16, 2018 a vocational consultant, Jennifer Lyon, conducted a
vocational review which concluded that at least three gainful occupations (hotel
housekeeping attendant, cafeteria attendant, and retail checker) “are consistent with
[Plaintiffs] prior work history, skills, education/training, demonstrated General
Educational Development levels, and restrictions and limitations” she may have,
(AR at 1631-33).

While Unum continued to pay Plaintiff LTD benefits because she could not

work in her own occupation as a nursing assistant, on March 21, 2017 she was
Case 4:19-cv-11358-SDD-DRG ‘ECF No: 10° filed 08/19/19 PagelD.4026 Page 15 of 28

denied Social Security Disability benefits. (AR at 1066-77). Plaintiff claimed that
she was “disabled because of radiculopathy, lumbar region and low back pain,” to
which the Social Security Administration responded:
We have determined that your condition is not severe enough to keep
you from working. We considered the medical and other information
and work experience in determining how your condition affects your
ability to work. We do not have sufficient vocational information to
determine whether you can perform any of your past relevant work.

However, based on the evidence in this file, we have determined you
can adjust to other work.

(AR at 1066) (Ex. 3). Thus, although the Social Security Administration could not
determine whether she could perform the duties of her own occupation, it did
determine that she could perform some occupation and was therefore not disabled.

On June 19, 2017, Unum informed Plaintiff that beginning March 19, 2018
Plaintiff would only be deemed “disabled” if she cannot perform the duties of any
gainful occupation. (AR at 1089-92) (Ex. 3).

Unum had Plaintiff undergo an independent medical examination (“IME”)
on August 23, 2018 by Dr. Stanley Lee, M.D., a board certified orthopedic spine
surgeon. (AR at 2329) (Ex. 3). Dr. Lee both examined Plaintiff, and reviewed the
medical records of her treating physicians. ‘Dr. Lee concluded:

[Plaintiff] previously underwent micro discectomy and right SI

fusion.... She did not have any objective complications after the

surgeries, and her physical examination today is objectively normal. I

did not find evidence of ongoing pathology or impairment to suggest

that she is in need of any further diagnostic tests, treatment or activity
restrictions as it relates to the surgeries. Based on the elapsed time

10
Case 4:19-cv-11358-SDD-DRG ECF No. 10 filed 08/19/19 PagelD.4027 Page 16 of 28

from the most recent surgery, coupled with her objectively negative
physical examination today, I believe that she may return to
unrestricted activities. At this point, I do not find evidence of any
restrictions and/or limitations.

(AR at 2361) (Ex. 3).

Dr. Lee further reported based on his IME that Plaintiff “has the capacity to
meet” the occupational demands of “[o]ccasional exertion up to 20 pounds and/or
frequent exertion up to 10 pounds, frequent standing, walking, and reaching,” and
that she has “full time sustained functional capacity to perform ; . [o]ccasional
stooping, kneeling and crouching.” (AR at 2361) (Ex. 3).

On September 5, 2018, Unum contacted nurse Darling’s office, explained
that Plaintiff underwent an IME, and asked if that health care provider “was
opining [restrictions and limitations or. + [w]ould [the provider] defer to IME”
(AR at 2372) (Ex. 3). Unum was told that the provider “ is deferring to IME results
regarding comment on Plaintit? s] capacity.” Id. The office of another of
Plaintiff's physicians, Dr. Moosa, told Unum the same on September 6, 201 8. (AR
at 2373) (Ex. 3).

By letter of September 6, 2018 Unum ended Plaintiff S LTD benefits,
explaining its determination that she is “able to perform the duties of other gainful |
occupations,” is therefore “not disabled under the policy and benefits are not
payable as of September 07, 2018.” (AR at 2376-82) (Ex. 3), Unum informed : |

Plaintiff's employer it has ‘ ‘approved [Plaintif ‘ benefits through September 0 07, |

11
Case 4:19-cv-11358-SDD-DRG ECF No. 10. filed 08/19/19 PagelD.4028. Page 17 0f 28.

2018 based on information that supports she is able to perform the material and
substantial duties of any gainful occupation.” (AR at 2394 ) (Ex. 3).4

On September 7, 2018, Unum received a September 5, 2018 Notice of
Decision denying SSDI benefits. (AR at 2396-2414) (Ex. 3). The Administrative
Law Judge found “[a]fter careful consideration of the entire record” that Plaintiff
“has the residual functional capacity to perform light work.” (AR at 2403). The
SSA Administrative Law Judge explained:

After careful consideration of the evidence, the undersigned finds that
the claimant’s medically determinable impairments could reasonably
be expected to cause some of the alleged symptoms; however, the
claimant’s statements concerning the intensity, persistence and
limiting effects of these symptoms are not entirely consistent with the
medical evidence and other evidence in the record for the reasons
explained in this decision. ... Specifically, the undersigned notes
that the claimant was cleared to return to work by her attending
physician in October 2016, and has since reported a 50-75%
improvement in her lower back symptoms following corrective
surgery. Therefore, based on the foregoing, the undersigned finds that
the... above residual functional capacity assessment [that she can
perform light work] is supported by the objective medical evidence,
the opinion evidence, and the statements of the claimant.

(AR at 2407) (Ex. 3).
Plaintiff administratively appealed Unum’s termination of benefits by letter

of February 28, 2019. (AR at 2463-66) (Ex. 3). Plaintiff included in that appeal

 

‘ Plaintiff's LTD benefits actually should have ended March 19, 2018 when the
Plan’s definition of “disabled” changed. Unum nonetheless paid Plaintiff LTD
benefits for 5 more months.

12
‘Case 4:19-cv-11358-SDD-DRG ECF:No. 10: filed 08/19/19. PagelD.4029 Page 18 of 28°:

(1) medical records from Dr. Luke Kim and (2) a vocational analysis from
Elizabeth Pasikowski.

Plaintiff's entire file was reviewed on appeal, including the new medical and
vocational information, by a physician and vocational consultant different from
those who previously reviewed the file.

On March 26, 2019, Dr. John Coughlin, M.D. wrote a report (AR at 2692-
97) (Ex. 3) which concluded that restrictions and limitations “are supported based
on lack of capacity for predictable and sustainable frequent standing, walking,” but

“are not supported for performance of a -primarity seated occupation ” (AR at
2694) (Ex. 3), Dr. Coughlin considered Dr. Kim’ s opinion in light of all of
Plaintiff's medical records | in the file and concluded that “It]he weight of medical
evidence does not support Dr. Kim’ S statement of 11/12/18 that Ms. Flores « is”
totally and permanently disabled at this time’. ” (AR at 2694) (Ex. 3). When asked
if the medical ‘ ‘evidence supports [that Plaintifi would be unable to perform at
the sedentary level, ” Dr. Coughlin responded:

No. — Medical evidence does not support lack of ‘capacity

for ... [e]xertion up to 20 pounds of force occasionally, and/or up to

10 pounds of force frequently, and/or a negligible amount of force

constantly to move objects; frequent reaching; occasional stooping,

kneeling and crouching (in the lower 50% of occasional range); or
standing/walking required of a primarily seated occupation. Medical
evidence supports the necessity of availability of brief periods to

adjust the body for comfort sake (including standing) while
performing a primarily s seated Position.

13
Case 4:19-cv-11358-SDD-DRG ECF No. 10 ‘filed 08/19/19 PagelD.4030 Page 190f28

(AR at 2695) (Ex. 3),

Dr. Coughlin reached that conclusion by thoroughly considering all of
Plaintiff's medical records, including medical “[d]ocumentation from 5/26/18 until
7/31/18 [which] indicates progressive improvement in low back pain complaints.”
(AR at 2695) (Ex. 3).

With respect to Dr. Kim’s medical records, Dr. Coughlin noted that Dr.
Kim’s October 3, 2018 office visit note said Plaintiff “[a]ppears in no acute
distress; walked without ataxia or antalgic; could walk on heels and toes without
difficulty; neurologic exams of upper and lower extremities unremarkable.” (AR
at 2696) (Ex. 3). In short, although Dr. Kim said “I gave her a statement that she is
totally and permanently disabled at this time,” Dr. Coughlin found no medical
support for that statement. (AR at 2696) (Ex 3).

In addition to Dr. Coughlin’s review of Plaintiff's medical evidence on
appeal, Unum had Senior Vocational Rehabilitation Consultant G. Shannon
O’Kelley opine whether Plaintiff would “be fitted to the performance of other
gainful occupations] based on her training, education, and experience,” assuming
that Plaintiff could (1) exert up to 20 pounds of force occasionally, and/or up to 10
pounds of force frequently, and/or a negligible amount of force constantly to move
objects; (2) frequently reach; (3) occasionally stoop, kneel or crouch; and (4) stand

or walk as required of a primarily seated occupation. (AR at 2698) (Ex. 3). The

14
Case 4:19-cv-11358-SDD-DRG ECF No: 10 filed 08/19/19 “PagelD.4031 Page 20-0f 28. ~

vocational consultant was also asked to assume Plaintiff could not frequently stand
and/or walk, and would need to be able to make body adjustments when seated for
comfort. Jd.

On March 27, 2019, the vocational consultant’s report, which considered the
reviews by Elizabeth Paczkowski and J ennifer Lyon, concluded: ;

The insured would be fitted to the performance of other gainful
occupation(s) with the restrictions and limitations presented.
Vocational options would include, but are not limited to, the
following: |

Telemarketer ...

Call Center Representative ...

Receptionist . . .

Telephone Operator...

(AR at 2699) (Ex. 3). Those occupations are available in the Ann Arbor, Michigan
area have median first year hourly rates of $13.93, $12.33, $14.14, and $14.07
respectively. /d.

The March 27, 2019 vocational report further explained:

The aforementioned occupations would not require exertion beyond
10 pounds. These occupations would not require stooping, kneeling,
or crouching. Standing and walking would be required briefly and
work is performed mostly seated. These occupations are performed in
work setting where one would have the ability to alter, shift or change
positions for brief periods without interfering with the functions of the
occupations. These occupations would exist within the insured’s
labor market and provide an hourly income that would meet or exceed
$9.13 per hour where the current minimum wage of Michigan is $9.25
as of 1/1/18. a Oo

The insured has experience in dealing with people, providing external
and internal customer service, maintaining/sharing information, use of
general office tools, providing clerical support, answering phones, and

15
Case 4:19-cv-11358-SDD-DRG’ ECF No. 10 filed 08/19/19 PagelD.4032 Page 21 of 28°

operating a computer to enter/retrieve data which are sufficient to
perform the aforementioned occupations. These occupations do not
require more education then demonstrated by the insured. The
insured is fitted by training, education and experience to the
performance of the other gainful occupations with the restrictions and
limitations presented.

(AR at 2699-2700) (Ex. 3).

On April 12, 2019 Unum informed Plaintiff's counsel it was upholding the
termination of LTD benefits for the reason that Plaintiff was able to engage in a
gainful occupation after having received at least 24 months of LTD benefits, and
was therefore not entitled to LTD benefits after the 24-month period. (AR at 2705-
14) (Ex, 3).

. Plaintft filed the present action on May 8, 2019. (R. I, Complaint).
UL. ARGUMENT : Oo

A. Procedures for Reviewing ERISA Claims
Wilkins v. Baptist Healthcare Sys., Ine., 150 F.3d 609 (6" Cir. 1998), held

that ERISA claims under §1132(a)(1)(B) are not subject to 0 traditional summary
judgment standards, Instead, a district court must determine whether the
administrative decision was correct under the appropriate standard of review based
on only the evidence in the administrative record and the plan’s terms. Id. at 61 8.
Challenges to benefit denials “under §1132(a)(1)(B) are reviewed de novo
‘unless the benefit plan gives the administrator or fiduciary discretionary authority

to determine eligibility for benefits or to construe the terms of the plan’.” McClain

16
"Case 4:19-cv-11358-SDD-DRG ECF No. 10 filed:08/19/19 PagelD.4033. Page 22 of 28. —

v. Eaton Corp Dis. Plan, 740 F.3d 1059, 1063 (6" Cir. 2014) (quoting Firestone
Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)). If the plan vests such
“discretion to an administrator or fiduciary,” the court must “review the denial of
benefits only to determine if it was ‘arbitrary and capricious’” McClain, 740 F.3d
at 1064.

B. The Standard of Review is the Arbitrary and
Capricious Standard

The Plan expressly grants Unum discretion, making the standard of review
arbitrary and capricious. The Plan provides:
When making a benefit determination under the policy, Unum has

discretionary authority to determine your eligibility for benefits and to
interpret the terms and provisions of the policy.

(Exhibit 1 at 18). See also id. at $7-58 (“The Plan . . . delegates to Unum and its
affiliate Unum Group discretionary authority to make benefit determinations under
the Plan.”).
Although Michigan’s “anti-discretionary clause” regulation, Mich. Admin,
Code R. 500.2202, generally makes discretionary clauses unenforceable, that _
regulation does not apply in this case because the Plan was not issued or delivered
in Michigan. Mich. Admin. Code R. 500.2202 provides in relevant part:
(c) On or after [July 1, 2007] a discretionary clause issued or
delivered to any person in this state in a policy contract, rider,

endorsement, certificate or similar contract document is void
and of no effect. This does not apply to contract documents in

17
Case 4:19-cv-11358-SDD-DRG ECF No. 10 filed 08/19/19 PagelD.4034 Page 23 of 28

use before that date, but does apply to any such document
revised in any respect on or after that date. (emphasis added).

Unum issued the Plan to the Policyholder,°’ Plaintiff's employer Promedica
Health Systems, Inc., on January 1, 2006. (Exhibit 1 at 2), The Plan was issued to
Promedica at 2142 North Cove Blvd., Toledo, Ohio. (Exhibit 1 at 52).

The Plan prominently states “GOVERNING JURISDICTION: Ohio.”
(Exhibit 1 at 2). Moreover, in addition to being issued to Promedica in Toledo,
Ohio, the Plan expressly states that it was delivered in the State of Ohio:

The policy is delivered in and is governed by the laws of the

governing jurisdiction [i.e., Ohio] and to the extent applicable by the

Employee Retirement Income Security Act of 1974 (ERISA) and any
amendments.

(Exhibit 1 at 2).

This Court has repeatedly held that group policies issued or delivered to
policyholders outside of Michigan are not subject to Mich. Admin. Code R.
500.2202, and in that circumstance the “anti-discretionary clause” regulation does
not void a Plan’s express grant of discretion.

Mellian v. Hartford Life and Acc. Ins. Co., 2016 WL 552723 (E.D. Mich.,
Feb. 12, 2016), held that “this state insurance rule is not applicable” because “[b]y
its terms, Rule 500.2202(c) applies only to a ‘policy, contract, rider, indorsement,

certificate, or similar [insurance] contract document” that is “issued or delivered

 

> Under the Plan, “POLICYHOLDER means the Employer to whom the © policy i is
issued,” which was ProMedica Health h Systems, Inc.

18
Case 4:19-cv-11358-SDD-DRG - ECF No. 10 filed 08/19/19  PagelD.4035 Page 24 of 28°

fo” a person in Michigan. Id. at *7 (emphasis in original). In Mellian, the policy |
“expressly state[d] that it was issued by Defendant to Plaintif? s employer Atkore
International,” located in Harvey, Illinois. Jd. at *7. Under that “record, it cannot
be said that the Policy was issued in Michigan, nor is there any evidence that it was |
delivered to any individual in Michigan.” /d. As a result, “the Michigan insurance
rule ...does not override the Policy’s express grant of discretionary authority to
Defendant. ” Td. |

In Breland v. Liberty Life Assur. Co, of Boston, 2016 WL 1132948 (ED.
Mich., March 1 12, 2015), the Liberty Life “policy v was issued and delivered i in North
Carolina.” Jd. at *2. Consequently, this Court held that “Michigan’s anti-
discretionary clause regulation [did] not void the policy’s discretionary clause, »
and that “[t]he appropriate standard | of review is s ‘arbitrary and capricious’ ” Td. at
*4. See also Tikkanen v. Liberty Life Assur. Co., 31 F. Supp. 3d 913, 920- 929 (E. D,
Mich. 2014) (Rule 500.2202(0) inapplicable to void discretionary clause where
policy was issued in Georgia); Rice v. Sun Life & Health Insur Co., 2014 WL
24046 at *5 (W.L D. Mich., Jan. 2, 2014) (Rule 500. 02202) inapplicable because
policy “state[d] that it was issued j in Rhode Island and [was governed by the laws

of that state”).

19
Case 4:19-cv-11358-SDD-DRG ECF No. 10 filed 08/19/19. PagelD.4036. Page 25o0f 28

C. Unum’s Decision Was Not Arbitrary and Capricious

Under the arbitrary and capricious standard, the Court must give extreme
deference to Unum’s administrative decision. The Sixth Circuit held in Schwahn
v. Guardian Life Ins. Co. of America, 626 F.3d 299 (6" Cir. 2010):

The arbitrary and capricious standard is “the least demanding form of
judicial review of administrative action. When it is possible to offer a
reasoned explanation, based on the evidence, for a particular outcome,
that outcome is not arbitrary or capricious.” Shields v. Reader’s
Digest Ass'n, Inc., 331 F.3d 536, 541 (6" Cir. 2003). The arbitrary
and capricious standard requires courts to review the plan provisions
and the record evidence and determine if the administrator’s decision
was “rational.” Jd. Although the evidence may be sufficient to
support a finding of disability, if there is a reasonable explanation for
the administrator’s decision denying benefits in light of the plan’s
provisions, then the decision is neither arbitrary nor capricious.
Williams v. Int'l Paper Co., 227 F.3d 706, 712 (6" Cir. 2000). Yet the
deferential standard of review does not mean courts should “rubber
stamp[ |” a plan administrator’s decision — a court must review the
quantity and quality of the medical evidence on each side. Evans v.
UnumProvident Corp., 434 F.3d 866, 876 (6 Cir. 2006). A decision
reviewed according to the arbitrary and capricious standard must be
upheld if it results from “a deliberate principled reasoning process”
and is supported by “substantial evidence.” Baker v. United Mine
Workers of Am. Health & Ret. Funds, 929 F.2d 1140, 1144 (6 Cir.
1991).

Td. at 308.
The Sixth Circuit has cautioned that “though the [arbitrary and capricious]
standard is not without some teeth, it is not all teeth,” McClain, supra, 704 F.3d at

1064, and that an “‘extremely deferential review,’ to be true to its purpose, must

20
Case 4:19-cv-11358-SDD-DRG ECF No. 10° filed 08/19/19 PagelD.4037 Page 26 of 28

actually honor an ‘extreme’ level of ‘deference’ to the administrative decision.”
Td.

Unum’s decision was rational and amply supported by substantial evidence.
It therefore should be affirmed.®

Without repeating the facts in Section I(B)(2), Unum’s decision that Plaintiff
could perform a gainful occupation after she was paid LTD benefits for 24 months
was supported by the opinions of her own physician (Dr. Patel), the Social Security
Administration’s findings, the medical opinions of consulting physicians Drs.
Kouros and Coughlin, the IME by Dr. Lee, and the vocational analyses of Shannon
O’Kelley and Jennifer Lyon.

Moreover, Unum fully and fairly considered the opinions and findings of
Plaintiffs treating physicians, all of her medical records, and did not overlook or
discount any relevant medical findings.

Unum furthermore did nothing to indicate bias stemming from the fact that it
both determined entitlement to LTD benefits and paid those benefits. To the |
contrary, after Plaintiff's treating physician (Dr. Patel) cleared Plaintiff to return to
work in her own occupation, instead of terminating her benefits, Unum had a

functional capacity evaluation of Plaintiff done which Unum’s reviewing physician

 

® Unum’s decision would also have to be affirmed if reviewed de novo given the
weight of medical and vocational evidence establishing Plaintiffs ability to
perform the duties of a gainful occupation other than as a nurse assistant.

21
Case 4:19-cv-11358-SDD-DRG ECF No. 10 filed 08/19/19 PagelD.4038 Page 27 of 28

determined rendered her still disabled from her own occupation, and therefore
Unum reinstated her LTD benefits. Unum also had an IME performed, which
further belies any claim of bias. Additionally, Unum continued to pay Plaintiff
LTD benefits well beyond the 24-month “own occupation” period, even though it
determined Plaintiff was able to work in other gainful employment, and was
therefore not disabled, when the 24-month period expired. Lastly, that the Social
Security Administration found that Plaintiff could perform substantial duties in
occupations other than nursing evidences that Unum’s decision was not influenced
by bias.
TT. CONCLUSION
Unum’s decision to end Plaintiffs LTD benefits was well-supported by the

evidence in the Administrative Record, was not arbitrary and capricious, and
judgment should be entered in favor of Unum affirming its decision.

DICKINSON WRIGHT PLLC

By: /s/ K, Scott Hamilton

K. Scott Hamilton (P44095)

Attorneys for Defendant

500 Woodward Avenue, Suite 4000

Detroit, MI 48226

(313) 223-3500

Dated: August 19, 2019

22
_ Case 4:19-cv-11358-SDD-DRG ECF No. 10 filed.08/19/19- PagelD.4039 Page. 28 of 28

Certificate of Service

I hereby certify that on August 19, 2019, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system which will send notification of
such filing to the attorneys of record.

/s/K. Scott Hamilton

K. Scott Hamilton (P44095)
Dickinson Wright PLLC

500 Woodward Ave., Ste. 4000
Detroit, MI 48226-3425
313-223-3500
KHamilton@dickinsonwright.com

DETROIT 16344-316 1310104y1

23
